                  Case 1:18-cv-10933-RA Document 102-2 Filed 07/09/19 Page 1 of 2


Manuel P. Asensio-Garcia

From:                               Manuel P. Asensio-Garcia
Sent:                               Wednesday, July 3, 2019 8:49 AM
To:                                 John G. Roberts, Jr.
Cc:                                 The Hon. Ronnie Abrams
Subject:                            Chief Justice's Mandatory Restriction Order.


Dictated please pardon any errors.

Chief Justice Roberts,

I have not gotten a acknowledgment either by telephone or any other form of communication that the Chief Justice
Robertd is cognizant of the Katzmann Complaints and their central role in the Asensio v. Roberts and Asensio v. Difiore
proceedings.

With all due respect, Chief Justice Roberts has no right to pretend that he is not fully engaged in these proceedings.

Again, with all due respect, Chief Justice Roberts' belief that he can pretend that he is not cognizant of the Katzmann
Complaints and their central role in the Asensio v. Roberts and Asensio v. Difiore proceedings serves to prove the
opposite.

With all due respect, Chief Justice Roberts' stonewalling proves beyond a shadow of doubt that he has been fully briefed
by persons in his administration at the US Judicial Conference that are dealing with the matter first hand.

These persons include those that are denying me my right to receive confirmation that Judges Katzman and
McMcMahon have been legally restricted from appearing or having any knowledge or any contact with anyone at the US
judicial conference including members of its Executive Committee and members of its Judicial Conduct Committee.

Judges Katzmann, McMahon and Abrams are all intimately acquainted with Defendant DiFiore. Well aware of matters
that have been decided at the administrative board of the courts in New York State. They are aware that these matters
have been kept from the public.

They are cognizant that the so called "policies" and decisions that have affected my life that were authorized at the
administrative board of the courts are illegal and criminal acts.

They know just as well as I do that Defendand DiFiore engaged in personally directing criminal acts against me. She
literally used Defendant Fasanya as a tool to steal my private property and is attempting to destroy my relationship with
Defendant Bosak and without the least hint, without the most far-fetched argument, of

Judge Abrams has engaged in illegal acts to bring false information into Asensio v. Difiore's record.

all of this criminal conduct by federal judges is based on the delusion that they can subscribe broad social fault to an
individual.

The concept of broad social fault is neither a legal authority or a neutral principles on which to ascribe any liability to any
US Citizen.




                                                               1
                  Case 1:18-cv-10933-RA Document 102-2 Filed 07/09/19 Page 2 of 2
Judges Abrams belief that merely because she acted illegally to fabricate a one-sided prejudicial stay the silence mean
that she could have control over a trial court that needs to see evidence of the lack of jurisdiction of the lack of subject
and personal jurisdiction that is implicit in all of the broad social faults within the DRE.

all due respect, I demand acknowledgment from Chief Justice Roberts of his order restricting Judges Katzmann and
McMahon.

Thank you.




                                                              2
